Citation Nr: 0702189	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased evaluation for a left 
knee condition, also styled as degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to September 
1974.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  

The Board notes that at the September 2005 hearing the 
veteran made an informal claim for an increase in benefits 
for his right knee disability.  This issue has not been 
developed by the RO and is referred for appropriate action.

REMAND

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Additionally, the 
Board observes that the veteran has appealed the initial 
evaluation assigned, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating decision of April 2002 established service 
connection for the veteran's left knee condition and assigned 
a 10 percent evaluation.  The veteran contends he is entitled 
to an initial rating in excess of 10 percent because the 
current rating assigned does not accurately reflect the 
severity of his disability.  At the hearing the veteran 
testified his disability limits his performance of daily 
activities, including sleeping, walking, climbing steps, 
standing up, bending down, shopping for groceries, and 
playing with his grandchildren. 

A review of the file reveals a need for further development.  
Medical records from several sources must first be obtained 
before adjudicating the veteran's claim.  In as early as 
October 2001 the veteran stated he has received treatment for 
his left knee at VAMC Poplar Bluff.  This is corroborated in 
his September 2005 hearing testimony.  However, the only 
documents from Poplar Bluff are the VA examinations the 
veteran has undergone, and his statements seem to indicate he 
has received actual treatment from this facility, beyond 
examinations.
The veteran's October 2001 statement also indicates that at 
the time, he expected to receive treatment from the 
outpatient CBOC (Community Based Outpatient Clinic) in Cape 
Girardeau, Missouri.  These documents, if they exist, are 
also not associated with the file. 

It further appears there are private medical records to 
obtain.  In the same October 2001 statement the veteran 
indicates he has received treatment from a Dr. Kapp at 
Doctor's Park in Cape Girardeau.  These records are not in 
the file.  In addition, at the hearing, the veteran testified 
he has received treatment from a private physician since 
2002.  While a single letter and a single treatment record 
from Rickey L. Lents, M.D., both dated from September 2005 
were submitted, it is unknown if this constitutes the 
entirety of the private treatment the veteran has received in 
recent years.  A letter from the veteran's wife in September 
2005 seems to indicate the two pages from Dr. Lents are 
everything, but given their brevity and lack of detail this 
should be clarified before adjudication takes place.

In a July 2003 VA examination for his left knee the examiner 
noted the veteran is receiving social security disability 
benefits.  These records should be obtained and associated 
with the claims folder.

The July 2003 VA examination is the most recent assessment of 
the current status of the veteran's left knee disability, 
aside from the two pages from Dr. Lents mentioned above, and 
it provides little information.  The final remarks section, 
in fact, does not even address the left knee problem and 
discusses only the right.  A current VA examination, based 
upon the rating criteria and the veteran's medical history of 
his left knee disability, is necessary to properly evaluate 
his claim.

Finally, the VCAA notice mailed to the veteran in April 2003 
is insufficient.  The law requires that when a complete or 
substantially complete application for benefits is filed, VA 
must notify a claimant and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  Notice must inform a claimant of (1) 
any information and evidence not of record needed to 
substantiate the claim; (2) what information VA will seek to 
provide; and (3) what information the claimant is expected to 
provide.  VA must ask the claimant to submit any pertinent 
evidence in his possession.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).   The 
notice must also include notice of the type of evidence 
necessary to establish effective dates and disability 
ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
April 2003 letter is deficient in many respects.  It does not 
ask the veteran to submit any pertinent evidence in his 
possession, and seems to suggest that the only evidence VA 
will obtain is government medical records or private medical 
records identified by the veteran.  The veteran should be 
notified that VA will also obtain employment records and 
medical opinions, for example.  While the letter states VA 
needs evidence showing that the condition worsened, it does 
not adequately explain what medical and lay evidence is 
necessary in order to substantiate the claim.  It also does 
not meet the requirements of Dingess.

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:
        
1.  Obtain and associate with the claims 
file all records from VAMC Poplar Bluff 
and from the VA CBOC in Cape Girardeau, 
Missouri, if they exist.  Ask the veteran 
if he has received treatment from any 
other VA facility and obtain and 
associate with the claims file any such 
records.

2.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his recent 
private treatment records, to include 
records from all treatment provided by 
Dr. Kapp, Dr. Lents, the private 
physician he referred to at his September 
2005 hearing, and any other private 
treatment he has received since discharge 
related to this claim.  Thereafter, the 
RO should attempt to obtain those 
records.  Do not associate duplicate 
records with the file.

3.  Obtain from the SSA copies of all 
records pertinent to the veteran's 
receipt of SSA disability benefits, as 
well as the medical records relied upon 
concerning that claim.  

4.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his left knee 
disability.  The examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any. The 
examiner should identify and completely 
describe all current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

5.  Provide the veteran with proper 
notice complying with the requirements of 
38 C.F.R. § 3.159(b) (2006) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2005).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

